PER CURIAM.
We entered our order allowing certiorari and dispensing with oral argument in this case because of conflict between the decision rendered by the District Court of Appeal, Fourth District, 328 So.2d 457, and Edwards v. State, 223 So.2d 746 (Fla. 3d DCA 1969). We have reviewed the arguments of counsel as presented in their briefs submitted to this Court.
The conflict of decision between the instant case and Edwards, supra, having been resolved in King v. State, Fla., 339 So.2d 172, opinion filed this day, the writ of cer-tiorari issued herein is discharged.
It is so ordered.
OVERTON, C. J., and ROBERTS, ADKINS, BOYD, ENGLAND, SUNDBERG and HATCHETT, JJ., concur.